             Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    EMILY BEAUPRE,
              Plaintiff,                                      Civil No. 3:19-CV-834-JBA
              V.

    CHUBB & SON, INC.,
              Defendant.                                      August 6, 2020


                            RULING ON DEFENDANT'S MOTION TO DISMISS

            Plaintiff Emily Beaupre brings this diversity action against Defendant Chubb & Son, Inc.,

asserting that she suffered employment discrimination on the basis of her gender and political

views in violation of Connecticut law. Defendant now moves to dismiss for lack of subject matter

jurisdiction, on the basis that Plaintiff was an employee of independent corporate entity ACE

American Insurance Company and so lacks standing to bring a claim against sister subsidiary

Chubb & Son, Inc. ([Doc.# 19]). In the alternative, Defendant moves to compel arbitration. ([Doc.

#   21].)

            For the reasons that follow, Defendant's Motion to Dismiss is granted, leaving the Court

without jurisdiction to consider Defendant's Motion to Compel Arbitration.

      I.       Background

            Plaintiff Emily Beaupre is a female resident of Clinton, Connecticut. (Am. Compl. [Doc.

#18] Count One'° 3.) She is a registered Republican. (Id. Count Two'° 2.)

            Defendant Chubb & Son, Inc., is a New York corporation with headquarters in

Pennsylvania. (Id. Count One'° 4.) Chubb & Son, Inc., is an indirect subsidiary of the Zurich-based

insurance company Chubb Limited. (Ex. E (Chubb Limited Form 10-K) to Def.'s Mem. Supp. Mot.
            Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 2 of 10




to Dismiss [Doc.# 20-1] at 2, Ex. 21.1.) 1 Chubb Limited is the product of a 2016 acquisition of the

Chubb Corporation by ACE Limited, which is the parent company of ACE American Insurance

Company. (See Ex. D (Chubb Press Release) to Def.'s Mem. Supp. Mot. to Dismiss [Doc.# 20-1]

at l; see also Chubb Limited Form 10-K at 35.) As a result of the acquisition, Chubb & Son, Inc.,

became a sister subsidiary of ACE American Insurance Company, a separate corporate entity.

(Chubb Limited Form 10-K at Ex. 21.1.)

        Plaintiff was hired by ACE American Insurance Company on April 30, 2012, as a Technical

Assistant within the Northeast Workers Compensation Claim Department. (Am. Compl. [Doc.

#18] Count One     '°   6) As a condition of her employment, Plaintiff electronically signed an

arbitration agreement, which contains the following language:



        1
          In support of its Motion to Dismiss, Defendant has appended exhibits, including a press
release referenced in Plaintiffs Amended Complaint (Ex. D), the Chubb Limited Form 10-K that
was filed with the SEC subsequent to the 2018 fiscal year (Ex. E), two filings from a related action
that Plaintiff brought with the Connecticut Commission on Human Rights and Opportunities
(Exs. B and C), and one filing with the Connecticut Superior Court (Ex. A).

        Although a district court is generally limited to the factual allegations in a complaint, which
are accepted as true, when determining a complaint's sufficiency, a court may also consider
documents that are "incorporated in it by reference, ... matters of which judicial notice may be
taken, or . . . documents either in plaintiffs' possession or of which plaintiffs had knowledge and
relied on in bringing suit.'' Roth v. CitiMortgage Inc., 756 F.3d 178, 180 (2d Cir. 2014) (internal
quotation marks and citation omitted). When adjudicating a motion to dismiss, a district court
may also "take judicial notice of the contents of relevant public disclosure documents required to
be filed with the SEC as facts 'capable of accurate and ready determination by resort to sources
whose accuracy cannot reasonably be questioned.'" Kramer v. Time Warner Inc., 937 F.2d 767, 774
(2d Cir. 1991) (quoting Fed. R. Evid. 20l(b)(2)). Finally, a court "may also look to public records,"
such as administrative and court proceedings, at this stage. Taylor v. Vermont Dep't of Educ., 313
F.3d 768, 776 (2d Cir. 2002).

      Each of Defendant's exhibits falls into one of the above exceptions. Accordingly, the Court
may consider them in adjudicating this Motion to Dismiss.

                                                  2
           Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 3 of 10




        [I]t is the policy of Chubb that arbitration by a neutral third party is the required
        and final means for the resolution of any covered employment-related legal claim
        not resolved by the internal dispute resolution processes. This Policy is a contract
        binding the employee and Chubb and is governed by the Federal Arbitration Act (9
        U.S.C. §§1 et seq.).

        Both Chubb and the employee will be bound by any decision made by a neutral
        arbitrator. If the employee or Chubb do not abide by the arbitrator's decision, either
        party may go to court to enforce the arbitrator's decision, but arbitration must be
        used before going to court.

(Ex. A (Arbitration Agreement) to Def.'s Mem. Supp. Mot. to Compel Arb. [Doc. 22-2) at 4.) 2

        On February 1, 2018, Chubb Limited CEO and Defendant Evan G. Greenberg, "sent a

Global Email to all Chubb employees declaring his opposition to United States Government

immigration policies which had recently been announced by the President of the United States."

(Am. Compl. [Doc. #18) Count Two '° 6) Plaintiff alleges that she expressed to a co-worker that

"she was deeply offended by the email and felt that the CEO's political views did not belong in the

workplace," and was asked to report to her supervisor approximately three hours later. (Id. Count

Two'°'° 7-8) She further alleges that her supervisor stated that "the company did not like the fact

that the plaintiff was an avid Donald Trump supporter," gave her a warning, and "wr[ote] [her] up

for her political views." (Id. Count Two '° 8)

       In May 2017, Plaintiff applied for a promotion to the position of"WC Lost Time Adjuster,"

a position for which she was "fully qualified." (Id. Count One'° 7, Count Two'° 9.) In September




       2
        "The Court may properly consider documents outside of the pleadings for purposes of
deciding a motion to compel arbitration." Pomposi v. GameStop, Inc., No. CIV.A 3:09-CV-
340VLB, 2010 WL 147196, at *l (D. Conn. Jan. 11, 2010).

                                                  3
           Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 4 of 10




2017, the company announced that the position was awarded to Matthew Ramsey, "a male with

half the plaintiffs experience." (Id. Count Two'° 10)

          On October 10, 2017, the plaintiff requested a meeting with her previous supervisor, to

whom she reported from 2012 to 2013. (Id. Count Two'° 12) Plaintiff alleges that when she asked

whether she was "dead in the water," this male supervisor responded, "Well, Emily, there is a

perception about you going around and your political views are not one with the company." (Id.)

          On October 13, 2017, Plaintiff submitted her resignation, as she had "been led to believe

that her political views would prevent any further advancement in the company." (Id. Count Two

'" 13.)

          On December 8, 2017, Plaintiff filed a complaint with the Connecticut Commission on

Human Rights and Opportunities ("CHRO"). (Id. Count One '° 2.) In the course of these

proceedings, Defendant informed Plaintiff that she had "incorrectly named Chubb & Sons Inc"

and that "ACE American Insurance Company is the employing entity within a group of companies

operating under the name 'Chubb."' (Ex. B (CHRO Letter) to Def.'s Mem. Supp. Mot. to Dismiss

[Doc.# 20-1] at 1.) On March 8, 2019, she received a Release of Jurisdiction from the CHRO. (Am.

Comp!. [Voe. # 18] Count One     '° L)
          On April 29, 2019, Plaintiff commenced an action against Chubb & Sons, Inc., in

Connecticut Superior Court, alleging one count of gender discrimination, in violation of the

Connecticut Fair Employment Practices Act, Conn. Gen. Stat. §46a-60(b)(l), et seq., and one count

of employment discipline or discharge on account of the exercise of her First Amendment rights,

in violation of Conn. Gen. Stat.§ 31-Slq. (See Ex. A (Compl.) to Not. of Removal [Doc.# 1-1].)

On May 31, 2019, Defendant removed this action to the United States District Court for the

District of Connecticut, on the basis of diversity. (Not. of Removal [Doc. # 1] at 1.)

                                                  4
           Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 5 of 10




          On June 25, 2019, Defendant moved for a pre-filing conference, asserting that Plaintiff

lacked "standing to maintain a claim against an entity which has no causal connection to the

alleged adverse employment action" and that "Plaintiff has executed an arbitration agreement

which requires that any employment claims be submitted to an arbitrator." (Def.'s Req. for Pre-

Filing Conf. [Doc.# 14] at 1.) The Court held a pre-filing conference on August l, 2019, at which

point the Court gave Plaintiff an opportunity to amend her Complaint. (See [Doc. # 17] .)

          On August 10, 2019, Plaintiff amended her Complaint, but did not seek to add any other

defendant. Defendant then submitted its Motion to Dismiss ([Doc.# 19]), on September 5, 2019,

and its Motion to Compel Arbitration, ([Doc.# 21]), on September 11, 2019.

    II.      Legal Standard

          "[A] claim is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(l)

when the district court lacks the statutory or constitutional power to adjudicate it.'' Morrison v.

Nat'l Australia Bank, Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (quoting Arar v. Ashcroft:, 532 F.3d 157,

168 (2d Cir. 2008)). "When considering a motion to dismiss pursuant to Rule 12(b)(l), the court

must take all facts alleged in the complaint as true and draw all reasonable inferences in favor of

plaintiff.'' Sweet v. Sheahan, 235 F.3d 80, 83 (2d Cir. 2000). In response to a motion to dismiss

pursuant to Rule 12(b)(l), "[a] plaintiff asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.'' Makarova v. United States, 201 F.3d

110, 113 (2d. Cir. 2000).

          When adjudicating a motion to compel arbitration brought under the Federal Arbitration

Act, courts "apply a standard similar to that applicable to a motion for summary judgment.''

DuBois v. Macy's East Inc., No. 07-5441-CV, 2009 WL 2030195, at *l (2d Cir. July 9, 2009). "If the

party seeking arbitration has substantiated the entitlement by a showing of evidentiary facts, the

                                                   5
           Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 6 of 10




party opposing may not rest on a denial but must submit evidentiary facts showing that there is a

dispute of fact to be tried." Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995).

   III.      Discussion

          The Court will first address Defendant's Motion to Dismiss, brought under Rule 12(6)(1),

as it must, as a threshold matter, determine whether the Court has subject matter jurisdiction over

the pending action. See Doctor's Assocs., Inc. v. Inder Pahwa & Satinder Pahwa, No.

3:16CV00446(JCH), 2016 WL 7635748, at *3 (D. Conn. Nov. 3, 2016) ("Because the Court cannot

act on [Defendants'] Petition to Compel Arbitration if there is a lack of subject-matter jurisdiction,

the Court turns first to defendants' Motion to Dismiss."), report and recommendation adopted sub

nom. Doctor's Assocs. Inc. v. Pahwa, 2016 WL 7410782 (D. Conn. Dec. 2, 2016).

          Defendant asserts that dismissal is required because "Plaintiff has failed to assert a claim

against her employer and will be unable to establish a causal connection between the alleged

misconduct and her claimed injury," and so lacks Article III standing. (Def.'s Mem. Supp. Mot. to

Dismiss [Doc.     #   20] at 6.) Defendant contends that Plaintiffs Amended Complaint "purports

(incorrectly and in a conclusory fashion) to assign a parent-subsidiary relationship to ACE

American Insurance Company and Chubb & Son, Inc.," and that "Plaintiff admits her employer

was ACE American Insurance Company, and only infers that [ACE American Insurance] is an

'entity' through which Chubb & Son, Inc. does business." (Id. at 7-8.) Defendant asserts that, in

copying the Chubb acquisition press release almost verbatim in her Amended Complaint, Plaintiff

"incorrectly paraphrase[d] the Press Release, and inject[ed] 'Chubb & Son, Inc.' in place of 'The

Chubb Corporation' and substitute[d] 'ACE American Insurance Company' for 'ACE Limited.'"

(Id. at 4.) Defendant has also provided Chubb Limited's Form 10-K for the 2018 fiscal year to

disclose that "ACE American Insurance Company is a subsidiary of Chubb INA Holdings, Inc.,

                                                   6
         Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 7 of 10




and that ACE American Insurance Company and Chubb & Son, Inc. are sister companies." (Id. at

7.) Defendant contends that because the "evidence submitted in support of this Motion establishes

that ACE American Insurance Company is an independent corporate entity, wholly

distinguishable from Chubb & Son, Inc. (a sister - not parent- company)" and because Plaintiff

has "admit[ted] she was employed by ACE American Insurance Company," the conduct that she

has "alleged to be the cause of her injury" is thus "attributable to 'some third party not before the

Court."' (Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).) Defendant contends

that, to the extent Plaintiff seeks veil-piercing for the purposes of establishing standing, she has not

pleaded facts justifying this rare remedy. (See generally Def.'s Reply to Mot. to Dismiss [Doc. #

25].)

        Without disputing the fact that she was never employed by Chubb & Sons, Inc., Plaintiff

flatly asserts in her two-and-half-page opposition brief that "all of the many Chubb entities should

be treated as one for purposes of imposing liability." (Pls.' Opp. to Def.'s Mot. to Dismiss [Doc.#

23] at 2.) Relying on a single case for the elemental proposition that veil-piercing may be

appropriate where '"plaintiff can show that there was such a unity of interest and ownership [such]

that the independence of the corporations had in effect ceased or had never begun,"' Plaintiff

extrapolates that "Connecticut law clearly supports the plaintiffs position here that all of the many

Chubb entities should be treated as one for purposes of imposing liability." (Id. at 2-3 (quoting

Angelo Tomasso, Inc. v. Armor Construction Paving, Inc., 187 Conn. 544,554 (1982)).) Rather than

attempt to rebut any of Defendant's evidence showing that Chubb & Sons, Inc., is an independent

corporate entity, Plaintiff instead asserts that this evidence "demonstrate[s] an almost mind-

boggling array of similarly-named corporations which may or may not be under a single corporate

umbrella" and suggests it is thus unfair for Defendant to "claim[] that the plaintiff named the

                                                   7
         Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 8 of 10




wrong one." (Id. at 2.) In essence, Plaintiff argues that she has standing because parent company

Chubb Limited is engaged in "a corporate shell game" that renders the corporate distinctions

between ACE American Insurance Company and Chubb & Son, Inc., meaningless. (Id.)

        Standing is "an essential and unchanging part of the case-or-controversy requirement of

Article III." Lujan, 504 U.S. at 560. "If plaintiffs lack Article III standing, a court has no subject

matter jurisdiction to hear their claim." Cent. States Se. & Sw. Areas Health & Welfare Fund v.

Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005). To have standing, a plaintiff

must establish, inter alia, that there is a "causal connection between the injury and the conduct

complained of' and that the injury is "fairly traceable to the challenged action of the defendant,

and not the result of the independent action of some third party not before the court." Lujan, 504

U.S. at 560-561 (internal citation, quotation marks, and alterations omitted).

        Here, Plaintiff has pleaded that she was employed by non-party ACE American Insurance

Company, but she has not pleaded that Defendant Chubb & Sons, Inc., caused any of the injuries

that arose from that employment. Furthermore, Defendant has demonstrated through Chubb

Limited's Form 10-K that Chubb & Sons, Inc., and ACE American Insurance Company are

separate subsidiaries.

        Because Plaintiff alleges that her injuries are attributable to ACE American Insurance

Company, Plaintiff may only establish standing here through the piercing of Defendant's corporate

veil. "In order to pierce the corporate veil, a plaintiff must plead and prove that the corporate shield

can be pierced under either the instrumentality rule or the identity rule." Sturm v. Harb Dev., LLC,

298 Conn. 124, 132 n.7 (2010). With one exception inapplicable to this matter, the instrumentality

rule requires proof of three elements:



                                                   8
         Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 9 of 10




        (1) Control, not mere majority or complete stock control, but complete
       domination, not only of finances but of policy and business practice in respect to
       the transaction attacked so that the corporate entity as to this transaction had at the
       time no separate mind, will or existence of its own; (2) that such control must have
       been used by the defendant to commit fraud or wrong, to perpetrate the violation
       of a statutory or other positive legal duty, or a dishonest or unjust act in
       contravention of [the] plaintiffs legal rights; and (3) that the aforesaid control and
       breach of duty must proximately cause the injury or unjust loss complained of.

Id. (internal quotation marks and citation omitted). "The identity rule has been stated as follows:

If the plaintiff can show that there was such         a unity   of interest and ownership that the

independence of the corporations had in effect ceased or had never begun, an adherence to the

fiction of separate identity would serve only to defeat justice and equity by permitting the economic

entity to escape liability arising out of an operation conducted by one corporation for the benefit

of the whole enterprise." Id. (alteration omitted).

       In her Amended Complaint, Plaintiff alleges that Defendant Chubb & Sons, Inc., "was

purchased by ACE American Insurance Company for an aggregate price of approximately $29.5

billion in cash and stock." (Arn. Cornpl. Count One    ~   4.) Although this allegation could perhaps

help establish either "control," as required by the instrumentality rule, or "unity of interesl anJ

ownership," as required by the identity rule, Defendant has provided a copy of the original press

release paraphrased by Plaintiff and has shown that Plaintitt has distorted the content of that press

release. As a reading of the press release makes clear, ACE American Insurance Company did not

purchase Chubb & Sons, Inc. (See Chubb Press Release at 1.) Rather, the press release announced

that ACE Limited purchased the Chubb Corporation. (Id.) Although it may be so that the names of

the subsidiaries and then-parents are similar enough as to cause confusion, confusion is different

from "control." Indeed, Plaintiffs bald characterization of the structure of Chubb Limited

enterprise as "mind-boggling" and conclusory assertion that these "corporate distinctions can be
                                                  9
             Case 3:19-cv-00834-JBA Document 27 Filed 08/07/20 Page 10 of 10




set aside" fall far short of what is required for veil-piercing. (Pl.'s Opp. to Def.'s Mot. to Dismiss at

2.) 3 Because Plaintiff has not otherwise alleged the existence of any "exceptional circumstances"

that would justify veil-piercing here, the Court cannot allow her to seek to hold Chubb & Sons,

Inc., liable for ACE American Insurance Company's alleged actions. See Davenport v. Quinn, 53

Conn App. 282, 301 (1999) ("The concept of piercing the corporate veil is equitable in nature and

courts should pierce the corporate veil only under 'exceptional circumstances."').

         Accordingly, the Court lacks subject matter jurisdiction over Plaintiffs claims against

Chubb & Sons, Inc., as the Court lacks any basis for piercing Defendant's corporate veil for the

purposes of holding it responsible for ACE American Insurance Company's alleged violations of

Connecticut law. Because the Court does not have jurisdiction, it must dismiss this action without

considering Defendant's Motion to Compel Arbitration.

   IV.         Conclusion

         Defendant's Motion to Dismiss [Doc. # 19] is GRANTED. The Clerk is directed to

terminate Defendant's Motion to Compel Arbitration [Doc.# 21] and close the case.

                                                l'l' lS SO 0.l{lJ.EJ{.ElJ .              ,,/
                                             ----                  /}           ,   /1
                                                                         I 5/
                                                                  (.,/ IT -   ~'-./--V




                                      Dated at New Haven, Connecticut this 7th day of August 2020.




         3
         What the Court finds "mind-boggling" are Plaintiffs decision to bring suit only against
Chubb & Sons, Inc., even after she had been informed during her CHRO proceedings that she had
"incorrectly named Chubb & Sons Inc.,"(CHRO Letter at 1), and her failure to cure this deficiency
when given the opportunity to amend her Complaint prior to the filing of this Motion to Dismiss.

                                                   10
